[DO NOT PUBLISH]

                        IN THE UNITED STATES COURT OF APPEALS

                               FOR THE ELEVENTH CIRCUIT           FILED
                                ________________________ U.S. COURT OF APPEALS
                                                                  ELEVENTH CIRCUIT
                                       No. 11-12858               NOVEMBER 29, 2011
                                                                      JOHN LEY
                                   Non-Argument Calendar                CLERK
                                 ________________________

                             D.C. Docket No. 1:10-cv-03134-ODE

DOROTHEA CORNELIUS,

                                                               Plaintiff - Appellant,

                                            versus

WELLS FARGO BANK, N.A.,
as Trustee for Carrington Mortgage Loan Trust Series
2006-NC1 Asset-Backed Pass Through Certificates,
MCCURDY & CANDLER, LLC,
MCCURDY & CANDLER BANKRUPTCY LLC,
ANTHONY DEMARLO,
JOHN DOES 1-10,
jointly and individually, et al.,

lllllllllllllllllllll                                          Defendants - Appellees.
                                 ________________________

                          Appeal from the United States District Court
                             for the Northern District of Georgia
                                 ________________________

                                     (November 29, 2011)
Before CARNES, WILSON and KRAVITCH, Circuit Judges.

PER CURIAM:

      Dorothea Cornelius filed this action asserting numerous claims based upon

the imminent foreclosure sale of her property. She appeals the dismissal of her

complaint for failure to state a claim. Wells Fargo Bank, N.A., has filed a motion

for sanctions under Federal Rule of Appellate Procedure 38 or 28 U.S.C. § 1927

(or both), on the basis that Cornelius’s appeal is utterly meritless and has

vexatiously multiplied these proceedings. We affirm the district court’s dismissal

of Cornelius’s complaint and deny Wells Fargo’s motion.

                                              I.

      Cornelius filed her complaint initially in the Superior Court of Fulton County.

After the case was removed to federal court, all of the named defendants filed

motions to dismiss, which were referred to a magistrate judge. Among the arguments

asserted in those motions was that Cornelius’s complaint was an impermissible

shotgun complaint.

      Cornelius then filed an amended complaint without the leave of court or

permission required by Federal Rule of Civil Procedure 15(a)(2). But the magistrate

judge, after considering the amended complaint, found that it did not cure the

deficiencies identified in the motions to dismiss and recommended dismissal of her

                                          2
complaint, among other reasons, as a shotgun pleading. Although Cornelius filed

what the district court construed as objections to the magistrate judge’s report,

recommendation, and order, she did not dispute that conclusion and the district court,

finding no reason to disagree, adopted the recommendation as one of several

alternative bases for dismissal.

                                              II.

      This court has consistently held that issues not raised on appeal are deemed

abandoned. Ivy v. Ford Motor Co., 646 F.3d 769, 773 (11th Cir. 2011). Cornelius

did not object to the magistrate judge’s recommendation that her complaint be

dismissed as a shotgun pleading, and the district court adopted that

recommendation. Likewise, on appeal, Cornelius has marshaled no argument

challenging the district court’s description of her complaint as a shotgun pleading

or its dismissal of her complaint on that basis. See, e.g., Byrne v. Nezhat, 261 F.3d

1075, 1129-34 (11th Cir. 2001) (discussing shotgun pleadings and approving of

dismissal as a remedy when a party fails to cure the deficiency). We need not

address Cornelius’s arguments regarding the district court’s alternative reasons for

dismissal. Rather, we affirm the dismissal of Cornelius’s complaint as a shotgun

complaint because Cornelius has abandoned any contention to the contrary.

                                              III.

                                          3
      Wells Fargo has moved for sanctions, contending that Cornelius’s appeal is

patently frivolous and that she has vexatiously pursued this appeal even though its

frivolity was made apparent in both the district court’s order and magistrate

judge’s report and recommendation. Fed. R. App. P. 38 (“If a court of appeals

determines that an appeal is frivolous, it may . . . award just damages and single or

double costs to the appellee.”) (emphasis supplied). Although we agree that

Cornelius’s contentions are meritless, there is no indication in the record that her

appeal, though ill-conceived, was pursued merely for the purpose of harassment or

delay or with any subjectively vexatious intent. E.g., Schwartz v. Millon Air, Inc.,

341 F.3d 1220, 1225 (11th Cir. 2003) (“Bad faith is the touchstone” of an award

under 28 U.S.C. § 1927). We, therefore, decline to impose sanctions.

                                              IV.

      For the foregoing reasons, Wells Fargo’s motion for sanctions is DENIED

and the judgment of the district court is AFFIRMED.




                                          4